' Manchester,

CaS€ lilQ-CV-OOOS?-PB

Document 1-1 Filed 01/10/19 Page 1 of 1
‘ /

xi

’ ( /
. t 1
` )epartment of Homeland Security

811 Canal Street
Manchester, New Hampshire 03101

U. S. Imrnigration
and Customs
Enforcement

' Etzfy THAM /A#96 283 204

70 Fifth Sl.
Dover, NH

Apt. #6
03820

Notice of Revocation of Release

The purpose of this letter is to inform you that your case has been reviewed and it has been

determined

to you by U.

that you have violated the conditions of the release from custody previously granted
S. Immigration and Customs Enforcement (ICE) on October 13, 2010. This decision

has been made based on review of your case file indicating that you have willfully failed to

 

appear for

You are
With your o

emoval from the United States on February 9, 2012 as ordered.

her advised that you have failed to demonstrate both reasonable efforts to comply
der of removal and cooperation with ICE’s efforts to remove you from the United

States. Additionally, you are hereby notiiied that continued willful failure or refusal on your part
to make timely applications for travel or other documents necessary for your departure, or any
conspiracy or actions to prevent your removal or obstruct the issuance of a travel document may

subject you

If you have

to criminal prosecution under 8 USC Section 1253(a)

any questions concerning this notice, you may contact the ICE-ERO `Duty Officer in
NH @ 603- 625- 5276 x3. Please have your alien registration number ready to assist

the officer with the review of specific information relative to your immigration case.

H/

, \

)ll`imothy Stevens / Sl`jDO / ERO / Manchester, NH

lllAR l 6 ZU‘LZ'

Date

 

